UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6033


FRANKLIN ALMA,

                 Petitioner - Appellant,

          v.

JENIFER WALL; U.S. DEPARTMENT OF HOMELAND SECURITY,

                 Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02066-FL)


Submitted:   March 19, 2015                  Decided:    April 7, 2015


Before WILKINSON and     HARRIS,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin Alma, Appellant Pro Se. Stephen Aubrey West, Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Franklin     Alma,    a    federal    prisoner,       appeals       the    district

court’s order dismissing his 28 U.S.C. § 2241 (2012) petition.

We   have   reviewed      the    record     and    find     no     reversible        error.

Accordingly,      although       we    grant      leave    to      proceed      in   forma

pauperis,    we    affirm    for      the   reasons       stated    by    the    district

court.      Alma v. Wall, No. 5:14-hc-02066-FL (E.D.N.C. Dec. 29,

2014).      We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented        in    the    materials

before   this     court    and   argument       would     not    aid    the    decisional

process.

                                                                                 AFFIRMED




                                            2